        Case 1:18-cv-02350-MHC Document 72 Filed 10/22/19 Page 1 of 16




                    IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF GEORGIA
                              ATLANTA DIVISION

WILLIAM ROBINSON,                      )
                                       )
       Plaintiff,                      )
                                       )           CIVIL ACTION NO.
v.                                     )           1:18-cv-2350-MHC-JSA
                                       )
FRANK JONES, et al.,                   )
                                       )
       Defendants.                     )
                                       )

     DEFENDANTS FRANK JONES’ AND ROBERT SAUNDERS’ ANSWER
              TO PLAINTIFF’S AMENDED COMPLAINT

       COMES NOW Sgt. Frank Jones III and Deputy Robert Saunders

(“Defendants”), by and through undersigned counsel, and file this Answer to

Plaintiff’s Amended Complaint.

                                FIRST DEFENSE

       Plaintiff’s claims are barred, in whole or in part, by his failure to state a

claim upon which relief can be granted.

                               SECOND DEFENSE

       Plaintiff’s claims are barred to the extent that Defendants are entitled to

Eleventh Amendment Immunity.


                                           1
       Case 1:18-cv-02350-MHC Document 72 Filed 10/22/19 Page 2 of 16




                                THIRD DEFENSE

      Plaintiff’s claims are barred to the extent that Defendants are entitled to

sovereign immunity.

                              FOURTH DEFENSE

      Plaintiff’s claims are barred to the extent that Defendants are entitled to

official immunity.

                                FIFTH DEFENSE

      Plaintiff’s claims are barred in whole or in part by applicable statutes of

limitations.

                                SIXTH DEFENSE

      Defendants have not subjected Plaintiff to the deprivation of any rights, due

process or otherwise, privileges or immunities secured by the Constitution or laws

of the State of Georgia or the United States of America.

                              SEVENTH DEFENSE

      Defendants have not committed any act or omission which would make

them liable in any way to Plaintiff for any cause of action for damages.

                               EIGHTH DEFENSE

      Defendants have not breached any official duty, any court duty, any court

order compelling Defendants to act, or any duty created under the Constitution of
                                        2
       Case 1:18-cv-02350-MHC Document 72 Filed 10/22/19 Page 3 of 16




the United States compelling Defendants to act with regard to the event(s)

allegedly giving rise to Plaintiff’s claims.

                                 NINTH DEFENSE

      Defendants did not breach any duty owed to Plaintiff with regard to the

event(s) allegedly giving rise to Plaintiff’s claims.

                                 TENTH DEFENSE

      Defendants committed no acts or omissions which either proximately caused

or contributed in any way to any injuries or damages alleged by Plaintiff.

                              ELEVENTH DEFENSE

      Defendants’ alleged acts or omissions with respect to Plaintiff were carried

out in good faith, without malice, spite, or conscious, reckless or negligent

disregard of Plaintiff’s rights, if any, and without improper or ill will of any kind.

                                TWELTH DEFENSE

      Plaintiff’s claims against Defendants are barred by the doctrines of

contributory and/or comparative negligence.

                             THIRTEENTH DEFENSE

      Defendants are not liable for punitive damages nor are any such damages

warranted in this case.


                                           3
       Case 1:18-cv-02350-MHC Document 72 Filed 10/22/19 Page 4 of 16




                           FOURTEENTH DEFENSE

      To the extent as may be shown by the evidence, Defendants herein assert all

defenses available under Fed. R. Civ. P. 12.

                            FIFTEENTH DEFENSE

      Defendants respond to the enumerated allegations of Plaintiff’s Amended

Complaint as follows:

                                    PARTIES

                                         1.

      Defendants are without knowledge or information sufficient to form a belief

as to the truth of the allegations set forth in Paragraph 1. To the extent further

response is required, Paragraph 1 is denied.

                                         2.

      Defendants admit that Frank Jones was a detention officer employed by the

Fulton County Sheriff at all times relevant to this action. However, whether Sgt.

Jones “acted under the color of law” is a legal conclusion to which no response is

required.

                                         3.

      Defendants are without knowledge or information sufficient to form a belief

as to the truth of the allegations set forth in Paragraph 3. To the extent further
                                          4
       Case 1:18-cv-02350-MHC Document 72 Filed 10/22/19 Page 5 of 16




response is required, Paragraph 3 is denied.

                                         4.

      Defendants admit that Robert Saunders was a deputy employed by the

Fulton County Sheriff at all times relevant to this action. However, whether

Deputy Saunders “acted under the color of law” is a legal conclusion to which no

response is required.

                         JURISDICTION AND VENUE

                                         5.

      Paragraph 5 contains legal conclusions to which no response is required.

Furthermore, 28 U.S.C. § 1331 and 28 U.S.C. § 1343(a)(3) speak for themselves as

to content and legal effect, and Defendants deny any allegations inconsistent

therewith. To the extent further response is required, Paragraph 5 is denied.

                                         6.

      Paragraph 6 is a jurisdictional statement, and although it requires no

admission or denial, Defendants deny same.            Furthermore, Fed. R. Civ. P.

4(k)(1)(a) speaks for itself as to content and legal effect, and Defendants deny any

allegations inconsistent therewith. To the extent the assertions contained therein

may be deemed allegations of fact, they are denied.


                                         5
       Case 1:18-cv-02350-MHC Document 72 Filed 10/22/19 Page 6 of 16




                                         7.

      Defendants admit that they reside within the Northern District of Georgia.

Defendants deny that any assault involving Plaintiff and Defendants took place

within the boundaries of this district. Furthermore, 28 U.S.C. § 1391(b) speaks for

itself as to content and legal effect, and Defendants deny any allegations

inconsistent therewith. To the extent the assertions contained therein may be

deemed allegations of fact, they are denied.

             FACTS GIVING RISE TO PLAINTIFF’S CLAIMS

                                         8.

      Admitted.

                                         9.

      Denied.

                                        10.

      Denied.

                                        11.

      Denied.

                                        12.

      Denied.


                                         6
Case 1:18-cv-02350-MHC Document 72 Filed 10/22/19 Page 7 of 16




                                 13.

Denied.

                                 14.

Denied.

                                 15.

Denied.

                                 16.

Denied.

                                 17.

Denied.

          Denial of Access to the Jail’s Grievance Procedure

                                 18.

Denied.

                                 19.

Denied.

                                 20.

Denied.

                                 21.

Denied.
                                  7
       Case 1:18-cv-02350-MHC Document 72 Filed 10/22/19 Page 8 of 16




                                        22.

      Denied.

                                        23.

      Denied.

                                        24.

      Admitted.

                        Facts Related to Equitable Tolling

                                        25.

      Denied.

                                        26.

      Defendants are without knowledge or information sufficient to form a belief

as to the truth of the allegations set forth in Paragraph 26. To the extent further

response is required, Paragraph 26 is denied.

                                        27.

      Defendants are without knowledge or information sufficient to form a belief

as to the truth of the allegations set forth in Paragraph 27. To the extent further

response is required, Paragraph 27 is denied.

                                        28.

      Defendants are without knowledge or information sufficient to form a belief
                                      8
       Case 1:18-cv-02350-MHC Document 72 Filed 10/22/19 Page 9 of 16




as to the truth of the allegations set forth in Paragraph 28. To the extent further

response is required, Paragraph 28 is denied.

                                        29.

      Defendants are without knowledge or information sufficient to form a belief

as to the truth of the allegations set forth in Paragraph 29. To the extent further

response is required, Paragraph 29 is denied.

                                        30.

      Defendants are without knowledge or information sufficient to form a belief

as to the truth of the allegations set forth in Paragraph 30. To the extent further

response is required, Paragraph 30 is denied.

                                        31.

      Defendants are without knowledge or information sufficient to form a belief

as to the truth of the allegations set forth in Paragraph 31. To the extent further

response is required, Paragraph 31 is denied.

                                        32.

      Defendants are without knowledge or information sufficient to form a belief

as to the truth of the allegations set forth in Paragraph 32. To the extent further

response is required, Paragraph 32 is denied.


                                         9
      Case 1:18-cv-02350-MHC Document 72 Filed 10/22/19 Page 10 of 16




                                        33.

      Defendants are without knowledge or information sufficient for form a

belief as to the truth of the allegations set forth in Paragraph 33. To the extent

further response is required, Paragraph 33 is denied.

                                        34.

      Defendants are without knowledge or information sufficient to form a belief

as to the truth of the allegations set forth in Paragraph 34. To the extent further

response is required, Paragraph 34 is denied.

                                        35.

      Defendants are without knowledge or information sufficient to form a belief

as to the truth of the allegations set forth in Paragraph 35. To the extent further

response is required, Paragraph 35 is denied.

                                        36.

      Defendants are without knowledge or information sufficient to form a belief

as to the truth of the allegations set forth in Paragraph 36. To the extent further

response is required, Paragraph 36 is denied.

                                        37.

      Defendants are without knowledge or information sufficient to form a belief

as to the truth of the allegations set forth in Paragraph 37. To the extent further
                                          10
      Case 1:18-cv-02350-MHC Document 72 Filed 10/22/19 Page 11 of 16




response is required, Paragraph 37 is denied.

                                        38.

      Defendants are without knowledge or information sufficient to form a belief

as to the truth of the allegations set forth in Paragraph 38. To the extent further

response is required, Paragraph 38 is denied.

                                        39.

      Defendants are without knowledge or information sufficient to form a belief

as to the truth of the allegations set forth in Paragraph 39. To the extent further

response is required, Paragraph 39 is denied.

                                        40.

      Defendants admit that Fulton County Superior Court Judge Craig Schwall

issued a written order on February 3, 2017 directing the Fulton County Sheriff’s

Department to provide Plaintiff with the date of birth, height, weight and current

mailing addresses for M. Jackson, Frank Jones and Claudette Saunders. The

remaining allegation in Paragraph 40 is denied.

                                        41.

      Denied.

                                        42.

      Denied.
                                        11
      Case 1:18-cv-02350-MHC Document 72 Filed 10/22/19 Page 12 of 16




                                        43.

      Admitted.

                                        44.

      Denied.

                                    COUNT I
            Violation of 42 U.S.C. §1983 and the Eighth Amendment

                                        45.

      Defendants incorporate all previous responses to the allegations contained in

Paragraphs 1 – 44 of Plaintiff’s Amended Complaint as if fully set forth herein.

                                        46.

      Denied.

                                        47.

      Denied.

                                        48.

      Denied.

                                        49.

      Denied.

                                        50.

      Denied.

                                        12
      Case 1:18-cv-02350-MHC Document 72 Filed 10/22/19 Page 13 of 16




                                   COUNT II
                   Violation of O.C.G.A. § 51-1-13 and 51-1-14

                                          51.

      Defendants incorporate all previous responses to the allegations contained in

Paragraphs 1 – 50 of Plaintiff’s Amended Complaint as if fully set forth herein.

                                          52.

      Denied.

                                          53.

      Denied.

                                GENERAL DENIAL

      Defendants deny each and every allegation of Plaintiff’s Amended

Complaint not specifically admitted, denied, or otherwise contradicted herein.

      WHEREFORE, Defendants pray that:

      A. Plaintiff’s Amended Complaint be dismissed in its entirety;

      B. All costs of this litigation be paid by Plaintiff;

      C. The Court impanel a jury of twelve should this case be tried; and

      D. Any other relief that this court deems just and proper be granted.

      Respectfully submitted, this 22nd day of October, 2019.



                                          13
      Case 1:18-cv-02350-MHC Document 72 Filed 10/22/19 Page 14 of 16




                             OFFICE OF       THE      FULTON     COUNTY
                             ATTORNEY

                             Patrise Perkins-Hooker
                             COUNTY ATTORNEY
                             Georgia Bar No. 572358

                             Kaye W. Burwell
                             Deputy County Attorney
                             Georgia Bar No. 775060

                             /s/ Ashley J. Palmer
                             Ashley J. Palmer
                             Senior Assistant County Attorney
                             Georgia Bar No. 603514
                             ashley.palmer@fultoncountyga.gov

141 Pryor Street, S.W.
Suite 4038
Atlanta, Georgia 30303
(404) 612-0246 (office)
(404) 730-6324 (facsimile)




                                    14
      Case 1:18-cv-02350-MHC Document 72 Filed 10/22/19 Page 15 of 16




                   IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

WILLIAM ROBINSON,                      )
                                       )
      Plaintiff,                       )
                                       )             CIVIL ACTION NO.
v.                                     )             1:18-cv-2350-MHC-JSA
                                       )
FRANK JONES, et al.,                   )
                                       )
      Defendants.                      )
                                       )

                         CERTIFICATE OF SERVICE

      THIS CERTIFIES that on the 22nd day of October, 2019, I presented this

document in Times New Roman, 14 point type, pursuant to L.R. 5.1C and

electronically filed the foregoing DEFENDANTS FRANK JONES’ AND

ROBERT        SAUNDERS’        ANSWER           TO   PLAINTIFF’S    AMENDED

COMPLAINT with the Clerk of Court using the CM/ECF system, which will

provide email notification to the following attorneys of record:

                               Jeffrey R. Filipovits
                                Filipovits Law, PC
                           2900 Chamblee-Tucker Road
                                     Building 1
                                Atlanta, GA 30341
                             jrfilipovits@gmail.com


                                           15
    Case 1:18-cv-02350-MHC Document 72 Filed 10/22/19 Page 16 of 16




                             Jennifer Hickey
                    Law Office of Jennifer Hickey, LLC
                         1310 Rockbridge Rd SW
                                 Suite G2
                        Stone Mountain, GA 30087
                     jennifer@jenniferhickeylaw.com

    This 22nd day of October, 2019.

                                      /s/ Ashley J. Palmer
                                      Ashley J. Palmer
                                      Senior Assistant County Attorney
                                      Georgia Bar No. 603514
                                      ashley.palmer@fultoncountyga.gov

OFFICE OF THE FULTON COUNTY ATTORNEY
141 Pryor Street, S.W.
Suite 4038
Atlanta, Georgia 30303
(404) 612-0246 (office)
(404) 730-6324 (facsimile)




                                       16
